Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 28 June 2020.  In virtue of this communication, claims 1-8 are currently presented in the instant application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wan (Publication No.: CN 208636501 U, a translation provided with this Office Action).
With respect to claim 1, Wan discloses a lens module, comprising: 
a lens barrel, wherein the lens barrel comprises a barrel portion and a top plate that are connected with each other, the top plate is located at an object side of the barrel portion, and the top plate is formed by being bent and extending from the barrel portion (lens barrel 11 with barrel portion 112 and top plate 111 that is bent and extended from the barrel portion; Fig. 1); and 
a first lens disposed in the lens barrel (lens 12; Fig. 1), 
wherein the first lens is provided with at least one first connecting portion (groove 142), the top plate is provided with at least one second connecting portion (positioning member 141), the at least one first connecting portion and the at least one second connecting portion cooperate with each other in such a manner that the first lens and the top plate are fixed to each other (positioning member 141 is inserted into holder 142; Fig. 2); and 
wherein each of the at least one first connecting portion is a positioning post and each of the at least one second connecting portion is a positioning hole; or each of the at least one first connecting portion is a positioning hole and each of the at least one second connecting portion is a positioning post (“a positioning structure 14 comprises a positioning member 141 and a fixing holding locations 141 142, positioning member 141 provided to one of the fixed part 122 and the first cylinder wall 111 both on holder 142 is set on the other one in the fixing part 122 and the first cylinder wall 111 both of.”).

With respect to claim 2, Wan further discloses a module wherein the at least one first connecting portion comprises at least two first connecting portions, wherein the at least two first connecting portions are evenly arranged around an optical axis of the lens module; and wherein the at least one second connecting portion comprises at least two second connecting portions, and the at least two first connecting portions are in one-to-one correspondence with the at least two second connecting portions, and positions of the at least two first connecting portions respectively correspond to positions of the at least two second connecting portions (at least two on either side of the lens barrel as shown in Fig. 1).

With respect to claim 5, Wan further discloses a module wherein the first lens comprises an optical portion and a peripheral portion surrounding the optical portion, wherein the peripheral portion is in contact with an inner wall of the lens barrel, and the first connecting portion is provided at the peripheral portion (optical portion 121, peripheral portion 122).


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (Publication No.: US 9,128,265 B2, herein known as Kim).
With respect to claim 8, Kim discloses a lens module, comprising: 
a lens barrel (BR1 of the conventional art; Fig. 1); and 
two lenses that are arranged in the lens barrel and adjacent to each other (L12, L22, and L32; Fig. 4), 
wherein one of the two lenses is provided with a positioning hole, the other one of the two lenses is provided with a positioning post, and the positioning hole and the positioning post cooperate with each other in such a manner that the two lenses are fixed to each other (positioning posts N12, N22 and positioning holes H12, H22; Fig. 4).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan.
With respect to claim 3, Wan does not explicitly disclose a lens module wherein the at least two first connecting portions comprise three first connecting portions (only two are explicitly shown in Fig. 1).
However, it has been held that a duplication of parts is an obvious variant over the prior art of record.  In this case, Wan teaches the connection portions improving stability and convenient installation (Because the fastener 142 and the positioning member 141 are individually set on the drawtube 11 and fixing part 122 holder 142 holding the positioning member 141, and the fixing part 122 is fixed on the lens barrel 11, since the fastener 142 the positioning member 141 of the fixing function. fixing part 122 and the lens barrel 11 has stronger stability and reliability, at the same time, because of setting the lens barrel 11 on the holder 142 or the positioning component 141 is set on the first cylinder wall 111, a fixing part 122, it only needs the fixing part 122 provided in the lens barrel 11 along the optical axis direction, so that the positioning member 141 and retainer 142 are relatively fixed, the installation is convenient.”).
It would have been obvious to one of ordinary skill in the art that with that motivation, having three or more likely four connection portions equally separated around the lens barrel ring to achieve this purpose and have the securing around the entire lens ring.

With respect to claim 4, modified Wan further discloses a module wherein the first lens comprises an optical portion and a peripheral portion surrounding the optical portion, wherein the peripheral portion is in contact with an inner wall of the lens barrel, and the first connecting portion is provided at the peripheral portion (optical portion 121, peripheral portion 122; Fig. 1).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan as applied to claim 1 above, and further in view of Kim.
With respect to claim 6, Wan does not disclose a lens module further comprising: a second lens stacked on an image side of the first lens, wherein the first lens is further provided with a third connecting portion, the second lens is provided with a fourth connecting portion, and the third connecting portion and the fourth connecting portion cooperate with each other in such a manner that the first lens and the second lens are fixed to each other; and wherein one of the third connecting portion and the fourth connecting portion is a positioning post, and the other one of the third connecting portion and the fourth connecting portion is a positioning hole (no other lenses are shown although the barrel is large enough to hold multiple lenses).
Kim teaches a lens system comprising multiple lenses to be placed in a lens barrel.  Kim further teaches stacking the lenses, the objectmost side lens having a protrusion to be inserted into the imagemost side lens (Fig. 4, protrusion regions N12 and N22, grooves H12, H22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lens module of Wan by utilizing the lens system of Kim for the optical properties of the Kim imaging system (including blocking elements for unwanted light), and using the same type of securing posts between lenses as the securing posts between the first lens and the lens barrel as done in Wan for similar, obvious, motivations.

With respect to claim 7, the combination of Wan and Kim does not explicitly disclose a lens module wherein the third connecting portion and the first connecting portion are staggered on the first lens (as the combination takes the posts from Wan and Kim, the staggering is not explicitly shown).
However, by the teaching of Kim, it would have been obvious for this arrangement to be the case.  In Kim Fig. 4, the connection portions N22/H22 are staggered from the N12/H12 connection portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination of Wan and Kim to stagger the connection portions of the combination as already taught and desired by Kim as an obvious design choice as it has been held that a mere rearrangement of parts does not distinguish over the prior art of record.



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (Publication No.: US 2010/0290136 A1) discloses a lens module with a post and groove connection between the top window and the lens barrel.
Chang (Patent No.: US 7,680,408 B2) discloses a lens module with posts and groove connections between the lens and the driving unit.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
8/3/2022